Title: To George Washington from Major General Nathanael Greene, 24 March 1779
From: Greene, Nathanael
To: Washington, George


Sir.
Camp—Middle Brook—March 24th 1779
I wrote Your Excellency the 24th Feby, pointing out the necessity as well as utility for Enlisting Waggoners dureing the War. I have received a Resolution of Congress upon that subject, Dated the 16th of this instant.
The Resolve directs Your Excellency to take the necessary measures for carrying it into execution. As the Object is important, I wish to receive your instructions upon the business as early as possible.
But before I take any steps to carry the Resolution into execution, I shall beg leave to remark two things, which will require an amend-ment before there will be the least prospect of its answering the valueable purposes intended by it.
1st The wages of Waggoners are now stated by this Resolve at £10. pr Month. There cannot be for this pay, a single man engag’d. I recommended in my Letter of the 24th Feby to allow all such as engag’d in the Waggon service dureing the War, the same wages as people could be engag’d upon for Annual service—with such perquisites as are given to those who enlist dureing the War; and I am persuaded, these are the only conditions upon which they can be induc’d to enlist. In the fluctuating state of our money, people will not engage for any long time, unless the conditions of their pay is left to be govern’d by the state of the Currency. To attempt therefore to enlist men upon the pay stated in the Resolution will only incur a fruitless expence; and produce nothing but distress and disappointment to the Department.
2d Should the money appreciate to its original value, or any thing near it, the wages that are now stated in the Resolve, would be much higher than the value of their services, or the conditions upon which others could be engag’d. This would reduce us to the necessity of dismissing them before the period of time arriv’d for which they enlisted, or else of continueing them on pay at higher rates than others might be employ’d upon.
If near a sufficient number of Waggoners could once be engag’d for the War, we could regulate the terms of pay in a great measure as we pleas’d; but while we are oblig’d to engage people upon the Spur of occasion, they will always take advantage of the public necessity to demand unreasonable wages.
If Your Excellency should see the Resolution in the same point of Light in which it appears to me, I could wish you to recommend to Congress an alteration of the condition, to those which I first recommended in my Letter before recited.
These are the only terms from which we can hope for success, and it will be a folly to ground our expectations upon any thing short of them.
There is another part of the Resolve which I shall observe upon; That is—the appointing a Muster Master and Pay Master. The employment of Waggoners is so various, and generally so detach’d, that it will be impossible to have them Muster’d and paid in the way directed, without appointing as many Deputies as there is Divisions of the Army, with which the Waggoners may happen to serve. This expence I conceive will be both useless and unnecessary. The mode which we have hitherto pursued, is, to have all the Waggoners Names Register’d in the Waggon Master General’s Office, and the time and conditions upon which they were enlisted.
The Abstracts for payments are made out by the Waggon Conductors, and presented at the Waggon Master General’s Office for inspection, and if found right, He gives an Order to the Quarter Master’s Office upon the Abstract for payment. In the Quarter Master’s Office, the Abstracts undergo another examination by the Auditor of accounts, who compares them with the former Abstract, and passes them for payment, if found just.
I am now endeavouring to form Blank-Weekly-Returns for the Waggon Department, which I think will put this business upon the most regular and perfect footing of any that can be adopted.
Returns may be made from the Waggon Master General’s Office to the War Office and I should suppose Him a better Judge of the necessary qualifications of a Waggoner than any other Person who could be appointed for the purpose; and consiquently, more capable of Mustering, or passing the Waggoners as fit for service.
I submit the whole to Your Excellency’s consideration, and shall wait for further directions upon the matter. I am With the greatest respect Your Excellency’s Most obedient Humble Servant.
Nath. Greene Q.M.G.
